       Case 1:20-cv-00754-JPW Document 28 Filed 03/29/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARLANA VOSS,                         :  Civil No. 1:20-CV-00754
                                      :
     Plaintiff,                       :
                                      :
     v.                               :
                                      :
MANITOWOC CRANES, LLC,                :
                                      :
     Defendant.                       :  Judge Jennifer P. Wilson
                                     ORDER
     AND NOW, on this 29th day of March, 2021, for the reasons stated in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. Defendant’s motion to dismiss (Doc. 6) is GRANTED IN PART AND

     DENIED IN PART.

  2. Plaintiff’s disability discrimination claims under the Americans with

     Disabilities Act (“ADA”) and the Pennsylvania Human Relations Act

     (“PHRA”) are DISMISSED WITH PREJUDICE.

  3. Plaintiff’s disparate treatment claims under Title VII of the Civil Rights Act

     and under the PHRA are DISMISSED WITH PREJUDICE except to the

     extent that they are based on Plaintiff’s termination.

  4. Plaintiff’s hostile work environment claims under Title VII and the PHRA

     are DISMISSED WITH PREJUDICE.




                                         1
     Case 1:20-cv-00754-JPW Document 28 Filed 03/29/21 Page 2 of 2




5. Plaintiff’s claims under the Family and Medical Leave Act (“FMLA”) are

   DISMISSED WITHOUT PREJUDICE.

6. The motion to dismiss is denied with respect to Plaintiff’s disparate

   treatment claim arising from her termination and with respect to Plaintiff’s

   retaliation claim.

7. Plaintiff is granted leave of the court to file an amended complaint on or

   before April 19, 2021 in accordance with this order and the accompanying

   memorandum.

8. If Plaintiff fails to file an amended complaint by the above deadline,

   Defendant shall answer Plaintiff’s complaint in accordance with the Federal

   Rules of Civil Procedure.

                                    s/Jennifer P. Wilson
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania




                                      2
